          Case 2:18-cr-00292-DWA Document 91 Filed 09/24/19 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                 v.                                        Criminal No. 18-292

 ROBERT BOWERS

                 MOTION BY THE UNITED STATES FOR THE COURT TO
                 ISSUE A SCHEDULING ORDER AND SET A TRIAL DATE

        AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files the instant Motion requesting that the Court issue a Scheduling

Order and set a trial date, and in support thereof asserts the following:

        On August 26, 2019, the United States filed its Notice of Intent to Seek the Death Penalty

(Doc. No. 86).

        On September 4, 2019, the Court held a telephonic conference with the parties to discuss

the status of the case and the schedule for pretrial motions. During that conference, the United

States stressed the necessity that the Court establish and, if at all possible, that the parties agree to

a Scheduling Order to address the numerous unique issues attendant to a capital prosecution. The

United States further asserted that the victims of this crime, as well as the general public, are

entitled to a resolution of these charges in a timely manner, and urged the Court to schedule the

trial of this case within the next 10 to 12 months – which would be nearly two years after the date

of the offense, October 27, 2018.

        During the September 4, 2019, telephonic conference, the parties agreed to meet in an
          Case 2:18-cr-00292-DWA Document 91 Filed 09/24/19 Page 2 of 4



attempt to resolve any outstanding discovery issues and to discuss the possibility of agreeing to

various deadlines in a proposed joint Scheduling Order. Thereafter, the parties arranged to meet

and confer on September 17, 2019. Prior to the meeting, defense counsel sent the United States a

letter that delineated 13 discovery issues to discuss. The United States, in turn, sent defense

counsel a draft Scheduling Order (a copy of which is attached hereto as Exhibit A) with a proposed

trial date of September 14, 2020.

        At the September 17, 2019, meeting, the parties discussed the 13 discovery issues raised

by defense counsel, and the United States thereafter provided a written response addressing each

issue. The United States explained that much of the information had already been provided to

defense counsel and/or that the United States would provide most of the requested additional

materials and information in the format requested by defense counsel. 1 The United States further

agreed to provide indexes of the physical evidence that will be made available for defense

counsel’s review at the FBI’s laboratory at Quantico, Virginia, and at the FBI’s headquarters in

Pittsburgh. Those evidence reviews will be scheduled on mutually agreeable dates within the next

few weeks.

        Unfortunately, defense counsel asserted at the September 17, 2019, meeting that, at this

time, they were opposed to crafting a detailed, joint Scheduling Order, and were unwilling to agree

to any of the dates in the draft Scheduling Order, including any projected trial date. Given defense

counsel’s stated position, the United States has no option other than to seek Court intervention.

        The Crime Victims’ Rights Act grants victims “[t]he right to proceedings free from

unreasonable delay.” 18 U.S.C. § 3771(a)(7). The instant case has been pending for almost one



1
   The United States notes that, to date, the government has provided fifteen (15) installments of
discovery to the defendant, much of which exceeds the United States’ discovery obligations as delineated
in Fed. R. Crim. P. 16.

                                                   2
          Case 2:18-cr-00292-DWA Document 91 Filed 09/24/19 Page 3 of 4



year and, during that time, the United States has made ongoing and extensive disclosures of

evidence and information. The United States remains resolute in meeting and exceeding its

discovery obligations in this case.

       During the September 4, 2019, telephonic conference, counsel for the United States

explained that in analogous capital prosecutions, the courts have entered scheduling orders soon

after the government’s filing of the Notice of Intent to Seek the Death Penalty. A scheduling order

is necessary to assure the orderly and just resolution of multiple issues that are unique to capital

prosecutions, while at the same time ensuring that the defendant, the public, and crime victims

receive a timely resolution of the pending charges.

       For example, in United States v. Dylann Storm Roof, Crim. No. 2:15-472 (D. S.C.), a hate

crime capital prosecution stemming from the defendant’s murder of nine African-American

parishioners engaged in religious activities at the Mother Emmanuel Church in Charleston, South

Carolina, the United States filed the Notice of Intent to Seek the Death Penalty on May 24, 2016,

and the court entered Scheduling Orders on June 7 and June 9, 2016. See Docket at 179 and 180.

In Roof, the crime occurred on June 17, 2015; the Notice of Intent was filed on May 24, 2016; and

Jury Selection began on November 28, 2016. Accordingly, the case was brought to trial within 17

months.

       Similarly, in United States v. Dzhokhar Tsarnaev, Crim. No. 1:13-10200 (D. Mass), a

capital prosecution stemming from the defendant and his brother detonating two bombs at the

Boston Marathon (killing three spectators and injuring hundreds more) and the subsequent killing

of a police officer, the United States filed the Notice of Intent to Seek the Death Penalty on January

30, 2014, and the court entered a Scheduling Order on February 12, 2014. See Docket at 172.

That crime occurred on April 15, 2013; the Notice of Intent was filed on January 30, 2014; and



                                                  3
          Case 2:18-cr-00292-DWA Document 91 Filed 09/24/19 Page 4 of 4



jury selection began on January 5, 2015. Accordingly, the case was brought to trial within 21

months.

       Here, the crime occurred on October 27, 2018, and this case has been pending for almost

one year. It is essential for the Court to enter a Scheduling Order so that this case can be brought

to trial within the next 10 to 12 months. The public and the victims are entitled to trial without

unreasonable delay.

       A proposed Order is attached.


                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                                     s/Troy Rivetti
                                                     TROY RIVETTI
                                                     Assistant U.S. Attorney
                                                     PA ID No. 56816

                                                     s/Soo C. Song
                                                     SOO C. SONG
                                                     Assistant U.S. Attorney
                                                     DC ID No. 457268

                                                     s/Julia Gegenheimer
                                                     JULIA GEGENHEIMER
                                                     Special Litigation Counsel
                                                     Civil Rights Division
                                                     NY ID No. 4949475




                                                 4
       Case 2:18-cr-00292-DWA Document 91-1 Filed 09/24/19 Page 1 of 5



                           PROPOSED SCHEDULING ORDER


Jury Selection and Trial                  The Court will begin jury selection, with trial to
                                          follow, on September 14, 2020.

Pretrial and Dispositive Motions

       December 13, 2019                  Defendant shall file any Pretrial and Dispositive
                                          Motions. Dispositive motions include any motions
                                          to dismiss the Superseding Indictment, motions for a
                                          bill of particulars, challenge to the grand jury and
                                          venire, motions challenging the institution of the
                                          prosecution, motions alleging selective prosecution,
                                          and/or motions to suppress.

       January 24, 2020                   Government Response to motions.

Challenges to the Death Penalty or Notice of Intent

       November 18, 2019                  Defendant shall file any motions that make legal or
                                          factual challenges to the death penalty, the Notice of
                                          Intent, or the validity of the alleged aggravating
                                          factors.

       December 16, 2019                  Government Response to challenges.

Challenges to Venue

       March 2, 2020                      Defendant shall file any motion addressing venue.

       March 23, 2020                     Government Response to motion.

Defendant’s Discovery

       March 2, 2020                      Defendant shall comply with all discovery and
                                          inspection obligations required by Rule 16(b) of the
                                          Federal Rules of Criminal Procedure.

Atkins v. Virginia

       November 18, 2019                  Defendant shall raise any claims under Atkins v.
                                          Virginia, 563 U.S. 304 (2002).

                                          Any additional deadlines or hearing necessary to this
                                          issue will be promptly scheduled by the Court.
                                            1
       Case 2:18-cr-00292-DWA Document 91-1 Filed 09/24/19 Page 2 of 5




Notice of Intent to Present Insanity Defense or Mental Health Evidence at the Guilt Phase

      December 13, 2019                   Deadline for Defendant to provide notice of his
                                          intention to present an insanity defense under Fed. R.
                                          Crim. P. 12.2(a) or notice to present expert evidence
                                          relating to a mental disease or defect or any other
                                          mental condition of Defendant bearing on the issue
                                          of guilt under Rule 12.2(b)(1). The notice shall
                                          include the identity of any expert, CV and summaries
                                          required by Fed. R. Crim. P. 16(b)(1)(C), including a
                                          written report and any underlying data.

                                          Any additional deadlines or hearing necessary to this
                                          issue will be promptly scheduled by the Court.


Rule 12.2 Procedures

      December 20, 2019                   Government to file proposal re: Rule 12.2 procedures

      January 17, 2020                    Defendant to file any response to the Government’s
                                          Proposal.

      January 31, 2020                    Government may file a reply to Defendant’s
                                          response.

      March 2, 2020                       Deadline for Defendant to file notice of intent to
                                          offer penalty phase mental health evidence required
                                          under Fed. R. Crim. P. 12.2(b)(2). Said notice shall
                                          include the name of any expert(s), their CVs, and
                                          what tests were performed.

      Any necessary additional deadlines concerning penalty phase mental health evidence will
      be promptly scheduled by the Court in conjunction with, or after, the Court rules on the
      parties Rule 12.2(b)(2) proposals.

      Within 24 hours of verdict          Defendant will reassert his mental-health expert
                                          notice.




                                             2
       Case 2:18-cr-00292-DWA Document 91-1 Filed 09/24/19 Page 3 of 5



Guilt Phase Experts; and Non-Mental Health Experts for Sentencing Phase

      April 6, 2020                        Deadline for the parties to make disclosure of guilt
                                           phase experts and/or non-mental health experts for
                                           sentencing phrase, including the experts’ identities,
                                           CV’s and summaries required by Fed. R. Crim. P.
                                           16(a)(1)(G) and Fed. R. Crim. P. 16(b)(1)(C). The
                                           parties are further directed to provide written reports
                                           authored by each disclosed expert and their
                                           underlying data on or before this date.

      May 4, 2020                          Deadline for filing any challenge to the testimony of
                                           the experts pursuant to Daubert v. Merrell Dow
                                           Pharmaceuticals, Inc., 509 U.S. 579 (1993), or on
                                           any other basis.

      June 1, 2020                         Responses to any challenges to the testimony of the
                                           experts.

                                           Any hearing necessary regarding experts
                                           shall be scheduled by the Court.

404(b) Notice

      July 13, 2020                        Deadline for Government to file Rule 404(b) notice.

Motions in Limine

      May 13, 2020                         Deadline for parties to file any motions in limine
                                           regarding the guilt phase.

      June 17, 2020                        Deadline to file any response(s) to motions in limine.

      Deadlines regarding motions in limine as to the penalty phase shall be decided by the Court
      pursuant to briefings to be filed by the parties.

Notice of Mitigating Factors

      June 17, 2020                        Deadline for Defendant to provide its Notice of
                                           Mitigating Factors.

      July 15, 2020                        Deadline for Government to file any motion
                                           challenging the proposed mitigating factors.



                                              3
       Case 2:18-cr-00292-DWA Document 91-1 Filed 09/24/19 Page 4 of 5



Guilt and Sentencing Phase Witness and Exhibit Lists

      August 7, 2020                    Parties shall submit witness and exhibit lists for the
                                        guilt and sentencing phases, with the understanding
                                        that they may be subject to change as the parties
                                        continue to prepare for trial and respond to
                                        arguments made to the jury by opposing counsel.

Giglio and Jencks Deadline

      August 7, 2020                    Government shall provide all disclosures required
                                        pursuant to Giglio and Jencks, with the
                                        understanding that if additional Jencks statements
                                        are developed thereafter, they will be made available,
                                        to the extent practicable, one day prior to the witness
                                        testifying on direct examination.

      September 14, 2020                Defendant shall disclose all defense witness
                                        materials for the guilt phase. Defendant shall
                                        disclose all defense witness materials for the
                                        sentencing phase prior to the commencement of the
                                        penalty phase.

Jury Selection Procedures

      April 15, 2020                    Parties shall confer and submit to the Court on or
                                        before this date a joint proposal for all stipulated
                                        questions and proposals for a case-specific juror
                                        questionnaire. The parties shall also submit, on that
                                        same date, any questions and proposals for a case-
                                        specific juror questionnaire to which the opposing
                                        party has not agreed. The parties shall also submit
                                        any stipulated and non-stipulated proposed voir dire
                                        procedures. Any hearing necessary to resolve
                                        disputes among the parties as to jury selection
                                        procedures and the case-specific questionnaire will
                                        be promptly scheduled by the Court.

      May 13, 2020                      The parties shall confer and submit to the Court on
                                        or before May 13, 2020, a joint proposal for all
                                        stipulated jury instructions and verdict forms for both
                                        guilt and penalty phase. The parties shall also
                                        submit, on that same date, any instructions to which
                                        the opposing party has not agreed. Objections to an
                                        opposing party’s jury instructions or voir dire
                                        procedures must be written, specific, cite authority
                                           4
       Case 2:18-cr-00292-DWA Document 91-1 Filed 09/24/19 Page 5 of 5



                                   where possible, and include any                alternate
                                   instructions counsel deems appropriate.

      August 10, 2020              Potential jurors to come to courthouse to complete
                                   case-specific questionnaires.

      August 31, 2020              Parties to file lists of stipulated and non-stipulated
                                   strikes for cause.

      September 14, 2020           Individual voir dire will commence and will continue
                                   until enough potential jurors are qualified to seat a
                                   jury of 12 members and 6 alternates after peremptory
                                   strikes.

Penalty Phase Timing

      Start of Penalty Phase       The penalty phase, if one is necessary, will
                                   commence approximately 1 week after the guilty
                                   verdict.




                                     5
        Case 2:18-cr-00292-DWA Document 91-2 Filed 09/24/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                v.                                     Criminal No. 18-292

 ROBERT BOWERS



                                           ORDER



       AND NOW, to wit, this _______ day of ____________________, 2019, upon

consideration of the within Motion by the United States for the Court to Issue a Scheduling Order

and Set a Trial Date, it is hereby ORDERED that said Motion is GRANTED.


       IT IS FURTHER ORDERED ________________________________________________


_____________________________________________________________________________.




                                            ____________________________________
                                            HONORABLE DONETTA W. AMBROSE
                                            SENIOR UNITED STATES DISTRICT JUDGE

cc: All Counsel of Record
